Name: Commission Regulation (EC) NoÃ 544/2005 of 8 April 2005 suspending the buying-in of butter in certain Member States
 Type: Regulation
 Subject Matter: processed agricultural produce;  economic geography;  trade policy
 Date Published: nan

 9.4.2005 EN Official Journal of the European Union L 91/3 COMMISSION REGULATION (EC) No 544/2005 of 8 April 2005 suspending the buying-in of butter in certain Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), Having regard to Commission Regulation (EC) No 2771/1999 of 16 December 1999 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in butter and cream (2), and in particular Article 2 thereof, Whereas: (1) Article 2 of Regulation (EC) No 2771/1999 lays down that buying-in is to be opened or suspended by the Commission in a Member State, as appropriate, once it is observed that, for two weeks in succession, the market price in that Member State is below or equal to or above 92 % of the intervention price. (2) Commission Regulation (EC) No 474/2005 (3) establishes the most recent list of Member States in which intervention is suspended. This list must be adjusted as a result of the market prices communicated by the Czech Republic an Sovakia pursuant to Article 8 of Regulation (EC) No 2771/1999. In the interests of clarity, the list in question should be replaced and Regulation (EC) No 474/2005 should be repealed, HAS ADOPTED THIS REGULATION: Article 1 Buying-in of butter as provided for in Article 6(1) of Regulation (EC) No 1255/1999 is hereby suspended in Belgium, Denmark, Cyprus, Hungary, Malta, Greece, Luxembourg, the Netherlands, Austria, Slovakia, Slovenia, Finland and Sweden. Article 2 Regulation (EC) No 474/2005 is hereby repealed. Article 3 This Regulation shall enter into force on 9 April 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 333, 24.12.1999, p. 11. Regulation as last amended by Regulation (EC) No 2250/2004 (OJ L 381, 28.12.2004, p. 25). (3) OJ L 78, 24.3.2005, p. 27.